OFFICE OF THE ATTORNEY                  GENERAL    OF   ‘T’EXAS




                                                                           h 20, lwA3, in
                                                                            upon the Collow-




                                                        'a Amotatod   Civil    Sktutaa,   roads


                                                      distoiot;r aa pmavldod ioa-
                                                     cIe a&l& be almwed w den-
                                                 i&S, uut a&& Oth8l’di&tFiOtS,
                                                 r indepotubnt,oaqmsh~        such
                 rural high aoh    dintriot aball be roi’ormd to
                 in this Aat 8s cllemantaa?y
                                           ooh~ol distriat3; DW-
                 vidod t&&t;eU inrfbpandontm?zool districts en-
                 fargod br the amexatim   t&rata ot one or zsore
                 oouasn sahool diatrlatr u provided for in Lrtl-
                 ale 29220 shall retsin ita rtatue and n.ma as M
                 indepondmt sohool d5atrlot, and shall oontlnw




oYY,tY   ,-.-,   *..   . .   _-   --   --.._--
    ta opento          aa an independent                    sahool dirtriot
    under the provisfonr at the                           oxtsting  lnri and
    t&o lrrr herouftar                    emsted govs~                        other iii-
    dOpWm¶WtWhOQl                    di&??iots, exoept as otiNuWiak3
    prooidod for heroin.”

           Art1010 $9220                  Vornon~o Annoktod                   Civil     Btutotos# gro-
video, in purt, a. foflc*ret

           *The control and zian&gment of the e&oO~cr
     of a rnrul high who61 diotrist,   ortabllshed
     Utld%r t% pFOVifBiOll#
                          Of tbt.S ACtr Stzdl2. be
     restad l.na board al aevwa trustees, *Leoted
     by the qualitied rotera of the mid dlrtrict
     at WJ     Who ahpll be elroted and 8OZ’W in
     a~cordunas with the provision8 of Omerrl Law
     rolalY0 to oonmon scaool dlstrlats,  oxospt Pa
    uuy bo om*a                       prov5dod horalnl                  * * 9.w




           n *ia oandprovldodfuH.hor                                 thatno suah%a%
     dull         bo lovied        and no sti             bonda ahkl3 bo                lrnued
     until-after
               m elmtlun                          shallhave beonhold
     whore511 a maJorit-y of th% qualified taxpaying
              rotirI$le t&d
     vo ta r 8,                                      wited
                                               eb@tionJ               shd.1     Lrave

     In favor of the levying of 8aSd tu, or of tt-~9
     bwuunaa of raid bondr, or both, a8 Ishe cam my
     bd,    Uld     Wh%Oh     GlGGtiOtl        ehall        b0       held in ocesrd-
     axme with the law tam                    gOYGnrln&              mmh oleotions  in
     ctmaon tbchocl dbtrht8J                           * 0 9.”
i,mpplloabiO'to tho uoatioa und%r oormlderutlaa for two
roaaonmx (1) The 0r 4 ioo of oomty caaafmnionar LN orprerr-
   #lXCOptOd~      (2)   Am   th0      tl’U#tfJ~   IOTV00        WithOUt   &%x%aastimJ
  8 18 not aa orfiae
itI                    of f8aulmaat.                          skto   yJ k+rtinJ 51 se iYb
(26) f&U; O&&n      Moe Oi35Q8r

             x o wo va r J1 tlo ula o l fr la a mntul r ul8 o f lr w                           t*huto n0
-on    nay not &old 8% the lllu ti.nwtwo offloe t-hodutio8 of
wh5uh 8ro inoaxp8tlblo on6 tbl8 prlwiplo appllal whether or
not the off100 i8 noa   in tho exaaptlun oontdnod la Seotlon
do of Art&k         XVI*      Biomourtv*              Parker, 27mxa~liGB:StatoY*
!%hk@h,ifJ         66 90% 661 -6
                              cil. 0. Aborrutkq LOUlfy LinO
                                                   Ot
Iadopondont             220 80 Ua 162; O&dtiono? the At-
          SahooliE%H.r%ob,
tUXWJ    oOlWrr;l t0 H-1.                    A. Be cp&i              J   dated Jomary           241,    19wi
cpialon Ho. 04967.             tbdnr       this    pinciplo              of   l&wJ   e%   am       of    th%

oplniun thut on0 ptuvta     mt corm both II aounty aoma5msloaor
and u truat~ of @ mra&      gh a%hoo;ldlbtrlot at tha am61 time
Car tho roaman that the two offioor are lnaomprtiblo. ‘Jotill no%
point out 00rtd.a 8ftv~~     rfwro 8 aoafllot of dutleo may arI110.




nextmotlng, aamv1~80
                   the rotwas of ruti olaoti0na,Q& If tha
votoo   ueuolneach and all dirrtPlet%show a Mjorlty iu W&CD Jfo-
t&at    YOtb'#          i!B fUVOr Of ruoh %oIuOlid~tiQZlJt-M OOU't
                   OO~tO~
rtbll d%ol%ro the rchool distrZat% ooneolfdntod~~

             A mhool trwtea 03. 0 favor the aonmol5datlo.7  0~ be
c&nmt        It. In OLthur ovenP , 1t aould 5rlfluoaaohi8 action as
~atnX$yaoaai88ioXlOX'
                    in -88&Q      th0 ~'.tWSl0Of tr?cP
                                                     Glectioll,
thuo proaZudlng fair end honest aomio~ by him &I eclu;ltj ocs-
mloaioner. Of OOur*oJ in moat  cam00 this jmaat5oe worrld not be
rollo#d~ howovor, the dongor lo prosoat.

        ?io dimat yuur attention t% that pwt of Articl% i922e
hWGtOfOX'O qUOtOd, E&l&h l5fXtO8thrt tnuUtMU  Of l-.U'Ell
                                                       LX&@
sabool dlotPiots ahall lo eleotod fn acaordar~o vi& tho :cnoral
Bonorabls Fred Stookdale, pa;;e#4




law relative to ocouuonschool dIstricta, eioept as ot:.:er-
wise previded in the rural b.l& aohool aat. Undar     Artlola
2748a, VQFlBXl'~ Annotated Civil Stbtuter, titer the ekmtion
i* be%d for truetee VP oam~~~aohool diatrfotr or iah?ip4nd-
eni school dlrtriota   of Ioar thui 600 acholastler, the elao-
tion o~Yicer8 make returns of th6 lleatloa to the county
d-  Q, the ballot boxas shall be rent to tisoaounty jud;e,
 aad raid rvtunm mixallbe aanvarsed $3 the Cusarlsa%~~~~ara~
Court Q * *.*     %%Q iSlaOn5i8tOMy ia dbv%.nn :‘i%?%l t:v# ww&ty
aavnlsslon4r   Would aanvasa   the resulta   ol   ilk9 ~lircifm.   :n which
hu va5 a oandidats for anothw      office,

        Still another aoafllatfr l”ouad  In Artinl~  Wi’2L and
2783. In that part of ArtfaI.a29223,which UQ have quoted, it
i8 previded that no i;ax&Ie~kibQ &QVied uQti3.*fter CurQl4OtiOn
he8 baon 2M.d vharcrliia liikjorfty
                                  of tim qualSiod taxpayirq
votm8 Votbd la favor OS 14Vyh     the tax, aad %h.iah olcotion
hall b-8held S.uaoaordancw with the law avn ~overzd.ngswh
                     tX?‘!WddilktPiOt0
QlQ&ltiOXM*b tXQ3BiOI.l               ct0 0.4    ‘i4r art%016
27SS, Vernon~ttAnnotated iivL3.Statutea, the cdsaivnarst
court a13~auk34u tha ~oht23 and declnroa the rosxIts cf euah
eloaGion. If the echo01 Wu3ted were either for or against
the tax QOt4d ill the elootloi1,his duty aa aounty uozuzlseion-
er t6 oatmum the returns aorreotly W&t     be ai'Pootod.
. .




              You    ar4uivlsed that it Is ~.a uginiun 0~’t~ia do-
      partulent
              that    on0 parson nm3sot at L&0 ilaie ti2.0 1lVld the
      officer of aounty oom3&mionfnendtruotoe of 8 rural !I%,&
      sclloo1 dlrtrlot for the remon that c&oh oCClco~ QTU incon-
      pat%b%Q .